DETAILED ACTION
This communication responsive to the Application No. 17/153,900 filed on January 21,
2021. Claims 1-12 are pending and are directed towards ENABLING A MODE OF INTERACTION TO SUPPORT SPECIALLY-ABLED NEEDS OF AGENTS, VIA A WEB APP IN A CONTACT CENTER.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the Spec, para [0067][0068][0083][0092][0107][0109][0117][0118] “roll-ID” or “roll name” should rather be “role-ID” or “role name”.  
Appropriate correction is required.

The use of the term “AMAZON” in para [0101][0103][0106][0122], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (Currently has 153 words). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc (in particular, the phrase “is provided herein” in the second line of the abstract should be avoided).  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a database associated to the API client".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 12 recite the limitation "the plurality of databases".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation ", said API client is communicating with a web app of a contact center " which is vague and not clear. It is not understood whether the web app of a contact center in this limitation is the same as the one mentioned previously in the preamble or different one. 
Claims 1 and 12 recite the limitation "communicate with an authentication server over a communication channel for an authentication service " which is vague and not clear. It is not understood whether the communication channel in this limitation is the same channel as the one claimed previously or different one. 
Claims 1 and 12 recite the limitation " retrieve a preassigned disability role-ID from a database" which is vague and not clear. It is not understood which database is referring to in this limitation.
Claim 1 recites the limitation " store the permissions list of the user on a database associated with the API client" which is vague and not clear. It is not understood whether the database associated with the API client in this limitation is the same database as the one claimed previously or different one. 
Claim 6 recites the limitation "preconfigured acronym or a short-form-of the clickable item" which is vague and not clear. It is not understood whether the preconfigured acronym or a short-form-of the clickable item in this limitation are the same as the one claimed previously in claim 5 or different ones. 
Claim 7 recites the limitation "a list of permissions" which is vague and not clear. It is not understood whether the list in this limitation is the same list as the one claimed previously in claim 1 or different ones. 
Claim 12 recites the limitation " forwarding the credentials to an authorization server", and “sends the access token to an authorization service” which is vague and not clear. It is not understood whether the authorization server in this limitation is the same as the one claimed previously or different one. 
Claims 2-5 and 8-11 are rejected by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. US 2006/0256950 A1 (hereinafter “Patel”)

As per claims 1 and 12, Patel teaches a computerized-method and system for enabling a mode of interaction to support specially-abled needs of agents, via a web app, in a contact center (electronic certificates are used by persons with disabilities or other limitations during a contact center session to receive special service responses, i.e., treatment that permits the caller to properly interact and effectively communicate with IVRs and ACD agents. Patel, para [0011]), the computerized-method comprising: 
in a computerized system comprising a processor, a database and a database associated to the API client (ACD 15 responds to the caller's request for special disability treatment by opening a communication channel to a certificate database 18. Certificate database 18 may be local to the contact center or a centralized database authority external to the contact center. Patel, para [0016] and Fig. 1); and 
a memory to store the plurality of databases, operating an Application Programming Interface (API) client by said processor, said API client is communicating with a web app of a contact center, over a communication channel (a PC 10 that communicates via data packets transmitted over the Internet, a cell phone 11 providing mobile, wireless communications, a two-way teletype (TTY) or telecommunications device for the deaf (TDD) 12, and a conventional handset telephone. The latter two devices may connect with ACD 15 through a standard PSTN. Other devices and other forms of transmitting voice and/or data may also be utilized to initiate a call session with a contact center. Patel, para [0017] and Fig. 1) (a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Patel, para [0026]), said API client is configured to: 
receive credentials from a user, upon login of the user to the web app of the contact center (Each of devices 10-13 includes a user interface (e.g., keypad, voice, touch-screen, etc.) that enables the caller to input data to ACD 15. The data may include responses to IVR prompts, password information, a speech pattern or signature of the caller, voice commands (i.e., spoken words), and keypad or touch-tone inputs. Patel, para [0018]-[0023]), 
communicate with an authentication server over a communication channel for an authentication service, and forward the credentials thereto (a speech recognition signature of the caller may be associated with his certificate. In this embodiment, ACD 15 is configured with a speech recognition software module [authentication server] or is configured to retrieve a caller's certificate from database 18 based on the caller's speech signature. Patel, para [0022]), 
wherein after the authentication service is completed successfully, forwarding the credentials to an authorization service (Authentication of the caller's identity and disability may involve ACD 15 opening a communication channel with certificate database 18 (block 23) followed by verification of the caller's password or passcode in database 18. Patel, para [0024]), 
wherein said authorization service is configured to retrieve a preassigned disability role-ID from a database, for the user, according to the credentials and to transmit a preassigned disability role-ID in an access token (retrieve a caller's certificate from database 18 based on the caller's speech signature. Patel, para [0022])( The electronic certificates may be generated by a hospital, doctor, or other health care provider capable and/or authorized to verify a person's disability. The certificate may then be provided directly to the caller (e.g., downloaded) or transmitted to a central database or repository. For example, a disabled person may be given an electronic certificate in the form of encrypted information stored in person's cell phone, PC, hand-held personal digital assistant (PDA), computer-readable memory, or communication device capable of transmitting the certificate to an ACD. Alternatively, the health care provider may transmit the certificate directly to a database center that maintains and stores the certificates. The information contained in the certificate may include the owner's name, user ID, particular disability (or disabilities), contact information (e.g., phone number), password, expiration date. Patel, para [0014]), 
receive the access token, having the preassigned disability role-ID (receiving an electronic certificate of disability transmitted from the caller. Patel, Fig. 2 step 23 and para [0024]); 
send the access taken to the authorization service, to receive a permissions list, according to the preassigned disability role-ID of the user (After a communication channel has been established, ACD 15 accesses database 18 to obtain the pertinent disability information (and/or other information) associated with the caller. In one embodiment, the caller provides a password that is used by ACD 15 to access database 18, retrieve the caller's certificate information, and verify or authenticate the caller's disability (or disabilities) Once the caller's identity and associated disability has been authenticated, ACD 15 provides a service response that is appropriate for the caller's specific disability. This service response may include invoking a special IVR script, providing preferential treatment, and/or transferring the call to a particular one of agents 17 with experience handling the caller's particular disability. Patel, para [0016]); 
store the permissions list of the user on a database associated with the API client (the health care provider may transmit the certificate directly to a database center that maintains and stores the certificates. Patel, para [0014]); and
load a component to support specially-abled needs, according to the stored permissions list (a successfully authenticated caller is granted special treatment (block 26), which may involve invoking a special IVR script appropriate for the particular disability of the caller. Patel, para [0024])( ACD 15 may include a number of hardware, firmware, or software modules that implement a variety of IVR scripts, each of which is written and adapted for use during sessions with callers having specific disability types. Patel, para [0015]).

As per claim 2, Patel teaches the computerized-method of claim 1, the preassigned disability role-ID is retrieved from a preconfigured user profile of the user (The electronic certificates may be generated by a hospital, doctor, or other health care provider capable and/or authorized to verify a person's disability. Patel, para [0014]).

As per claim 3, Patel teaches the computerized-method of claim 1, wherein the loaded component Includes enabling actions in the web app via the API client, by a voice command or text command instead of click command (For a blind caller, an IVR script that does not require visualization by the caller (such as directing the caller to a website for information) may be invoked. For instance, the IVR may provide website information by speaking to a blind caller, or provide an alternative uniform resource locator (URL) that is user-friendly to persons with impaired sight. Similarly, for callers who are mute or have speech impediments, an appropriate service response may include invoking an IVR script that does not offer the option of using speech recognition tools to retrieve information. Patel, para [0013])( an initial menu prompt may ask the caller to make a certain keypad, touch-tone, or voice response if they have a disability and would like to receive special treatment. Patel, para [0015]).

As per claim 4, Patel teaches the computerized-method of claim 3, wherein the enabled actions by the voice command are at least one of: navigating for a clickable item, and commands to operate a process in the web app (ACD 15 may include a number of hardware, firmware, or software modules that implement a variety of IVR scripts, each of which is written and adapted for use during sessions with callers having specific disability types. Patel, para [0015]) (Each of devices 10-13 includes a user interface (e.g., keypad, voice, touch-screen, etc.) that enables the caller to input data to ACD 15. The data may include responses to IVR prompts, password information, a speech pattern or signature of the caller, voice commands (i.e., spoken words), and keypad or touch-tone inputs. Patel, para [0018]).

As per claim 5, Patel teaches the computerized-method of claim 3, wherein the voice command is configured to include a recitation of: i) the clickable item; and (ii) a preconfigured acronym or a short-form-of the clickable item (For a blind caller, an IVR script that does not require visualization by the caller (such as directing the caller to a website for information) may be invoked. For instance, the IVR may provide website information by speaking to a blind caller, or provide an alternative uniform resource locator (URL) that is user-friendly to persons with impaired sight. Patel, para [0013]).

As per claim 8, Patel teaches the computerized-method of claim 1, wherein the loaded component is replacing additional hardware or equipment that is connected to the API client (ACD 15 may include a number of hardware, firmware, or software modules that implement a variety of IVR scripts, each of which is written and adapted for use during sessions with callers having specific disability types. Patel, para [0015]).

As per claim 9, Patel teaches the computerized-method of claim 1, wherein the API client is integrated with one or more third-party assistive software or hardware, and wherein each of the one or more third-party assistive software or hardware is associated with a role-ID and operated according to the stored permissions list (ACD 15 may include a number of hardware, firmware, or software modules that implement a variety of IVR scripts, each of which is written and adapted for use during sessions with callers having specific disability types ACD 15 is also shown with connections to a plurality of service agents 17 (Ag.sub.1-Ag.sub.N). When a person with a disability calls into a call or contact center the caller's disability is identified, either automatically by transmission of the caller's disability certificate (as described below) or through an IVR or ACD prompt. For example, an initial menu prompt may ask the caller to make a certain keypad, touch-tone, or voice response if they have a disability and would like to receive special treatment. Patel, para [0015])( improved Interactive voice response IVR and ACD services to disabled callers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US 2006/0256950 A1 (hereinafter “Patel”) in view of Said et al. US 2004/0218451 A1 (hereinafter “Said”) 

As per claim 6, Patel teaches the computerized-method of claim 5. Patel does not explicitly teach wherein the voice command is operated by retrieving from the database associated with the API client a mapping of the recited clickable-item or preconfigured acronym or a short-form-of the clickable item to a method-name and processing the method-name.
However, Said teaches wherein the voice command is operated by retrieving from the database associated with the API client a mapping of the recited clickable-item or preconfigured acronym or a short-form-of the clickable item to a method-name and processing the method-name (The specific features of the user interface are matched or "fit" to the individual's specific needs, for example, enlargement of text, font manipulations, voice control or sign language recognition. Said, para [0015])( The Accessible Testing System is composed of custom software and a dedicated computer or hardware device. With the Accessible Testing System, the user has the ability to interact with the output information, for example, by answering questions, navigating the electronic media and composing essays. In reference to FIG. 2, the Accessible Testing System includes a top toolbar 20 with a variety of buttons for text and image manipulation. Zoom buttons 21 magnify or reduce the size of text or images. Contrast button 22 varies the color and contrast of text and images. Highlight button 23 provides word-by-word highlighting 24 to assist the user in reading the text. Word-by-word highlighting 24 highlights the entire segment or sentence. Further, particular word highlighting 25 highlights a single word or phrase in a contrasting color to increase the contrast of the text. Speech button 26 outputs synthesized speech. Pan button 27 allows the user to magnify the text or image. Said, para [0053]-[0060]) ( The Accessible Testing System is composed of custom software and a dedicated computer or hardware device. With the Accessible Testing System, the user has the ability to interact with the output information, for example, by answering questions, navigating the electronic media and composing essays. In reference to FIG. 2, the Accessible Testing System includes a top toolbar 20 with a variety of buttons for text and image manipulation. Zoom buttons 21 magnify or reduce the size of text or images. Contrast button 22 varies the color and contrast of text and images. Highlight button 23 provides word-by-word highlighting 24 to assist the user in reading the text. Word-by-word highlighting 24 highlights the entire segment or sentence. Further, particular word highlighting 25 highlights a single word or phrase in a contrasting color to increase the contrast of the text. Speech button 26 outputs synthesized speech. Pan button 27 allows the user to magnify the text or image. Said, para [0053]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patel in view of Said. One would be motivated to do so, to allow person with certain types of sensory, cognitive, or physical disabilities to access a computer or electronic device in a manner functionally equivalent to the user interface experienced by the non-disable user (Said, para [0015]).

As per claim 7, Patel teaches the computerized-method of claim 1. Patel does not explicitly teach wherein upon request of a user, a list of permissions and associated disabilities is presented on a display unit for assessment if a disability of a candidate user is included in the list of permissions and associated disabilities.
However, Said teaches wherein upon request of a user, a list of permissions and associated disabilities is presented on a display unit for assessment if a disability of a candidate user is included in the list of permissions and associated disabilities (The Accessible Testing System is composed of custom software and a dedicated computer or hardware device. With the Accessible Testing System, the user has the ability to interact with the output information, for example, by answering questions, navigating the electronic media and composing essays. In reference to FIG. 2, the Accessible Testing System includes a top toolbar 20 with a variety of buttons for text and image manipulation. Zoom buttons 21 magnify or reduce the size of text or images. Contrast button 22 varies the color and contrast of text and images. Highlight button 23 provides word-by-word highlighting 24 to assist the user in reading the text. Word-by-word highlighting 24 highlights the entire segment or sentence. Further, particular word highlighting 25 highlights a single word or phrase in a contrasting color to increase the contrast of the text. Speech button 26 outputs synthesized speech. Pan button 27 allows the user to magnify the text or image. Said, para [0053]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patel in view of Said. One would be motivated to do so, to allow person with certain types of sensory, cognitive, or physical disabilities to access a computer or electronic device in a manner functionally equivalent to the user interface experienced by the non-disable user (Said, para [0015]).

As per claim 10, Patel teaches the computerized-method of claim 1, wherein the permissions list includes one or more user- input options and one or more user-output options which are preconfigured to be associated with one or more disabilities (Cross-functional Product Design is employed. Cross-functional Product Design allows a single product to meet the needs of a variety of disabled users. Cross-functional Product Design allows for the feature set of the Accessible User Interface to be reduced from an impossibly large set to a more manageable subset of core features needed for access. Disabled users are typically lumped into a generalized pool that describes their specific type of disability. For example, the term "low-vision" is often used to describe people with poor eyesight that is not functional for reading normal print (even after correction), but is functional for basic Orientation and Mobility activities. However, this broad label can apply to many different types of visual impairments and medical conditions. It is often the fact that low-vision users have other types of disabilities that relate to the central problem of not being able to read, such as poor spelling, slow reading speed, and low reading comprehension. These facets of visual impairment can be more readily classified as Learning Disabilities. Hence, a low-vision user could benefit not only from features designed for low-vision users, but also from features designed for learning disabled users. Said, para [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patel in view of Said. One would be motivated to do so, to allow person with certain types of sensory, cognitive, or physical disabilities to access a computer or electronic device in a manner functionally equivalent to the user interface experienced by the non-disable user (Said, para [0015]).

As per claim 11, Patel and Said teach the computerized-method of claim 10, wherein the user-input options include at least one of: (i) a voice command (The data may include responses to IVR prompts, password information, a speech pattern or signature of the caller, voice commands (i.e., spoken words), and keypad or touch-tone inputs. Patel, para [0018]); (ii) a type command; (iii) a voice-keyboard-navigator; and wherein the user-output options include at least one of: (i) a vocal screen reader (the IVR may provide website information by speaking to a blind caller. Patel, para [0013]); (ii) highlighted screen (text highlighting. Said, para [0046]); and (iii) zoom page by a preconfigured percentage (Zoom buttons 21 magnify or reduce the size of text or images. Said, para [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 A. Kaye et al. US 2005/0015255 A1 directed to assistive technology for disabled people and others utilizing a remote service bureau.
B. Alcendor et al. US 6,546,082 B1 directed to Assisting Speech And Hearing Impaired Subscribers Using The Telephone And Central Office. 
C. Koller et al. US 9,747,432 A1 directed to remotely enabling a disabled user interface of a wireless communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492